DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
“a first gas conduit having a longitudinal length formed at least in part by a first part of the internal surface of the wall of the torch body, the longitudinal length of the first gas conduit being further formed by a first impervious member that is bonded to the torch body and lies over the first part” in claim 1;
“the first gas conduit is fluidly coupled to a process gas flow channel” in claim 2;
“the first gas conduit is fluidly coupled to a shield gas flow channel” in claim 5;
“a second gas conduit having a longitudinal length formed in part by a second part of the internal surface of the wall of the torch body, the second gas conduit being fluidly coupled to a 2shield gas flow channel located between an internal surface of a shield cap coupled to the torch body and an external surface of the nozzle” in claim 6;
“a shield gas conduit located in the internal space of the torch body, the shield gas conduit being spaced a distance away from the internal surface of the wall of the torch body and being fluidly coupled to a shield gas flow channel located between an internal surface of a shield cap coupled to the torch body and an external surface of the nozzle” in claim 11;
“a process gas conduit located in the internal space of the torch body, the process gas conduit being spaced a distance away from the internal surface of the torch body and being fluidly coupled to a process gas flow channel located between an external surface of an electrode coupled to the torch body and an internal surface of the nozzle” in claim 12;
“a second gas conduit having a longitudinal length and located in the internal space of the torch body, the second gas conduit being spaced a distance away from the internal surface of the wall of the torch body” in claim 13;
“a first gas conduit having a longitudinal length formed entirely inside the wall of the torch body” in claim 17;
“a second gas conduit having a longitudinal length and located in the internal space of the torch body, the second gas conduit being spaced a distance away from the internal surface of the wall of the torch body” in claim 18;
“a third gas conduit having a longitudinal length encased inside the wall of the torch body” in claim 19;
“ a first gas conduit having a longitudinal length formed at least in part by a first part of the internal surface of the wall of the torch body” in claim 22
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-6, 8-13, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, and 22,  the limitation “the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components necessary for operating the plasma torch” is indefinite. It is unclear the definition of  “electrical components and mechanical components necessary for operating the plasma torch”, such as what kind of electrical components and mechanical components can be considered necessary for operating the plasma torch. The specification does not disclose the detail of electrical components and mechanical components. The metes and bounds of the limitation “the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components necessary for operating the plasma torch” is unclear.
For the purpose of examination, the limitation “the internal surface defining an internal space of the torch body occupied by electrical components and mechanical components necessary for operating the plasma torch” is interpreted to be any electrical component and mechanical component in the space.

Regarding claims 2-6, 8-13, 15, and 17-22, the claims are rejected due to their dependency on indefinite claims as shown above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 13, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (US 2019/0239331).
Regarding claim 1, Nowak teaches a plasma torch (plasma torch 100) for cutting a workpiece, the plasma torch (plasma torch 100) comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least one consumable component may be coupled (shield cap 108 is capable to couple any consumable component, such as gas), the torch body (torch body) comprising a wall having an external surface and an internal surface (See fig.1, shield cap 108 has a wall with an external surface and internal surface), the internal surface defining an internal space of the torch body (internal space of torch body) occupied by electrical components and mechanical components necessary for operating the plasma torch (see fig.1, the shield cap 108 define an internal surface occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
(first gas conduit; see the annotation of fig.1) having a longitudinal length formed at least in part by a first part of the internal surface of the wall of the torch body (torch body) (See fig.1, first gas conduit is a portion of  gas passageway 112 having a longitudinal length and forms in part by an upper portion of the internal surface of wall of shield cap 108), the longitudinal length of the first gas conduit (first gas conduit) being further formed by a first impervious member (first impervious member (shoulder regions 110); see the annotation of fig.1) that is bonded to the torch body and lies over the first part (See fig.1, shoulder regions 110 bonded to the shield cap 108 and lies over the top portion of the internal surface to form the gas passage way 112).

    PNG
    media_image1.png
    736
    645
    media_image1.png
    Greyscale

Regarding claim 2, Nowak teaches the first gas conduit (first gas conduit) is fluidly coupled to a process gas flow channel (channel 166) located between an external surface of an electrode (electrode 106) coupled to the torch body (torch body) and an internal surface of a nozzle (internal surface of nozzle 104) coupled to the torch body  (torch body) (See fig.1).

Regarding claim 3, Nowak teaches a recess (recess; see the annotation of fig.1) in the wall of the torch body (torch body).

Regarding claim 8, Nowak teaches the first impervious member includes a longitudinal recess (shoulder regions 110) that faces the first part (see fig.1).

Regarding claim 13, Nowak teaches a second gas conduit (gas conduit 150) having a longitudinal length and located in the internal space of the torch body (internal space of torch body, see fig.1), the second gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body)

Regarding claim 15, Nowak teaches one of the first and second gas conduits is arranged to carry a process gas and the other of the first and second gas conduits is arranged to carry a shield gas or a cooling gas [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first and second gas conduits, the first and second gas conduits is capable to carry any gas including shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Regarding claim 22, Nowak teaches a plasma torch (plasma torch 100) for cutting a workpiece, the plasma torch (plasma torch 100) comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least consumable components may be coupled (shield cap 108 is capable to couple any consumable component, such as gas), the torch body comprising a wall having an external surface and an internal surface (See fig.1, shield cap 108 has a wall with an external surface and internal surface), the external surface configured for being gripped by a hand of a human user (see fig.1, the external surface is capable to be gripped by a hand of an operator), the internal surface defining an internal space of the torch body  (internal space of torch body) occupied by electrical components and mechanical components necessary for operating the plasma torch (see fig.1, the shield cap 108 define an internal surface occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
a first gas conduit (first gas conduit; see the annotation of fig.1) having a longitudinal length formed at least in part by a first part of the internal surface of the wall of the torch body (torch body) (See fig.1, first gas conduit is a portion of  gas passageway 112 having a longitudinal length and forms in part by an upper portion of the internal surface of wall of shield cap 108), the first part of the internal surface comprising a recess  (recess; see the annotation of fig.1) in the wall of the torch body (torch body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331) in view of Beliveau (US 2014/0110382).
Regarding claim 4, Nowak teaches the recess but does not explicitly teach the recess has a semi-circular shape.
Beliveau teaches a torch lead connector (100) comprising a semi-circular shape recess (See the annotation of fig.3, the recess is a semi-circular shape formed in the wall of a torch) in the wall of a torch.

    PNG
    media_image2.png
    290
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shape of the recess of Nowak with the semi-circular shape recess at taught by Beliveau, in order to provide a recess with a desired shape, since applicant has not disclosed that the recess has a semi-circular shape solves any stated problem or is for any particular purpose, changing                                                                                                                                                                                                                 in shape of a recess involves only routine skill in the art.

Claims 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331).
Regarding claim 5, Nowak teaches the first gas conduit (first gas conduit) is fluidly coupled to a shield gas flow channel (gas passageway 112) located between an  (shield cap; see the annotation of ig.1, the lower portion of shield cap 108) coupled to the torch body (torch body) and an external surface of a nozzle (external surface of nozzle 104) coupled to the torch body (torch body).[Examiner’s note: In light of the specification, the torch body coupled with the shield cap to form a housing of the plasma torch. Examiner interpreted to torch body and the shield are merely different portions of the housing. Therefore, the shield gas flow channel and the first gas conduit are different portions of a same conduit, since the claim language discloses the shield gas flow channel and the first gas conduit are defined by the same structure and located in the same location.]
Nowak does not teach the shield cap and the torch body are two pieces.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shield cap 108 to be formed by two separated pieces, in order to provide a desired form of the housing of the torch, since it has been held that constructing a formerly integral structure  in various elements involves only routine skill in the art. (MPEP 2144.04).

	
Regarding claim 6, Nowak teaches a second gas conduit (second gas conduit; see the annotation of fig.1) having a longitudinal length formed in part by a second part of the internal surface of the wall of the torch body (torch body) (See fig.1, second gas conduit is a portion of gas passageway 112 having a longitudinal length and forms in part by a lower portion of the internal surface of wall of shield cap 108), the second gas conduit (second gas conduit) being fluidly coupled to a shield gas flow channel (gas passageway 112) located between an internal surface of a shield cap (internal surface of shield cap 108) coupled to the torch body and an external surface of the nozzle (external surface of nozzle 104) [Examiner’s note: In light of the specification, the torch body coupled with the shield cap to form a housing of the plasma torch. Examiner interpreted to torch body and the shield are merely different portions of the housing. Therefore, the shield gas flow channel and the second gas conduit are different portions of a same conduit, since the claim language discloses the shield gas flow channel and the second  gas conduit are defined by the same structure and located in the same location.]
Nowak does not teach the shield cap and the torch body are two pieces.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shield cap 108 to be formed by two separated pieces, in order to provide a desired form of the housing of the torch, since it has been held that constructing a formerly integral structure  in various elements involves only routine skill in the art. (MPEP 2144.04).

Regarding claim 9, Nowak teaches the longitudinal length of the second gas conduit (second gas conduit) is further formed by a second impervious member (second impervious member (should regions 110); see the annotation of fig.1) that is bonded to the torch body and lies over the second part (See fig.1, shoulder regions 110 bonded to the shield cap 108 and lies over the top portion of the internal surface to form the gas passage way 112).

Regarding claim 10, Nowak teaches the first impervious member includes a longitudinal recess that faces the first part, and the second impervious member includes (See fig.1, each of the first and second impervious member includes a recess that face a portion of the interface of the shield cap 108).

Regarding claim 11, Nowak teaches a shield gas conduit (gas conduit 150) located in the internal space of the torch body (internal space of torch body), the shield gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body) and being fluidly coupled to a shield gas flow channel (gas passageway 112) located between an internal surface of a shield cap (internal surface of shield cap 108) coupled to the torch body and an external surface of the nozzle (external surface of nozzle 104) [Examiner’s note: In light of the specification, the torch body coupled with the shield cap to form a housing of the plasma torch. Examiner interpreted to torch body and the shield are merely different portions of the housing. Therefore, the shield gas flow channel and the second gas conduit are different portions of a same conduit, since the claim language discloses the shield gas flow channel and the second  gas conduit are defined by the same structure and located in the same location.]
Nowak does not teach the shield cap and the torch body are two pieces.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shield cap 108 to be formed by two separated pieces, in order to provide a desired form of the housing of the torch, since it has been held that constructing a formerly integral structure  in various elements involves only routine skill in the art. (MPEP 2144.04).

Regarding claim 12, Nowak teaches a process gas conduit (gas conduit 150) located in the internal space of the torch body (internal space of torch body), the process gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body) and being fluidly coupled to a process gas flow channel (channel 166) located between an external surface of an electrode (electrode 106) coupled to the torch body (torch body) and an internal surface of the nozzle  (internal surface of nozzle 104) (See fig.1).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 2019/0239331) in view of Hatch (US 3,813,510).
Regarding claim 17, Nowak teaches a plasma torch (plasma torch 100) used for cutting a workpiece, the plasma torch comprising: 
a torch body (torch body; see the annotation of fig.1, the top portion of the shield cap108) to which at least consumable components may be coupled (shield cap 108 is capable to couple any consumable component, such as gas), the torch body (torch body) comprising a wall having an external surface and an internal surface (See fig.1, shield cap 108 has a wall with an external surface and internal surface), the internal surface defining an internal space of the torch body (internal space of torch body) occupied by electrical components and mechanical components necessary for operating the plasma torch  (see fig.1, the shield cap 108 define an internal surface occupied by electrical components and mechanical components, such as electrode 106 and gas conduit 150.); and 
a first gas conduit (first gas conduit; see the annotation of fig.1) having a longitudinal length.
Nowak does not teach the first gas conduit formed entirely inside the wall of the torch body.
However, Hatch teaches in the same field of endeavor of a plasma torch comprising a gas conduit (gas conduit; see the annotation of fig.1) formed entirely inside the wall of the torch body (torch body’; see the annotation of fig.1) (see fig.1, the gas conduit formed entirely inside the wall of the torch body), 

    PNG
    media_image3.png
    751
    548
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with a gas conduit formed entirely inside the wall of the torch body as taught by Hatch, in order to desired form of the gas conduit of the torch, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.(MPEP 2144.04).

Regarding claim 18, Nowak teaches a second gas conduit (gas conduit 150) having a longitudinal length and located in the internal space of the torch body (internal space of torch body), the second gas conduit (gas conduit 150) being spaced a distance away from the internal surface of the wall of the torch body (see fig.1, gas conduit 150 is spaced away from the wall of the torch body).

Regarding claim 19, Nowak teaches a third gas conduit (second gas conduit; see the annotation of fig.1) having a longitudinal length (See fig.1)
Nowak does not teach the third gas conduit encased inside the wall of the torch body, and  the third gas conduit and the torch body comprising a single structure made of a single piece of material.
However, Hatch teaches in the same field of endeavor of a plasma torch comprising a gas conduit (gas conduit; see the annotation of fig.1) encased inside the wall of the torch body (torch body’; see the annotation of fig.1), and the third gas conduit and the torch body comprising a single structure made of a single piece of material (see fig.1, the gas conduit formed entirely inside the wall of the torch body, and the gas conduit and the torch body comprising a single structure made of a single piece of material.).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the gas conduit of Nowak with a gas conduit formed entirely inside the wall of the torch body as taught by Hatch, in order to desired form of the gas conduit of the torch, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.(MPEP 2144.04).

Regarding claim 20,  the modification of Nowak and hatch teaches one of the first and second gas conduits is arranged to carry a process gas and the other of the first and second gas conduits is arranged to carry a shield gas or a cooling gas [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first and second gas conduits, the first and second gas conduits is capable to carry any gas including shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Regarding claim 21,  the modification of Nowak and hatch teaches the first and second gas conduits are respectively arranged to carry a process gas and a shield gas, and the third gas conduit is arranged to carry a cooling gas toward a cooling surface of an electrode coupled to the torch body [Examiner’s note: This is an intended use of the conduit. Since Nowak teaches all the structure of the first, second and third gas conduits, the first, second and third gas conduits is capable to carry any gas including process gas, shield  gas and cooling gas. See para.[0007] of Nowak “a current and gas conduit at the proximal end of the electrode, the current and gas conduit including an interior bore radially aligned with the electrode for collectively delivering a plasma gas, a shield gas, and a vent gas into the central cavity of the electrode.”].

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 15, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761